          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                              PLAINTIFFS

                       No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                                 DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                                INTERVENORS


                              ORDER
     The Court is attaching Ms. Powell's fifth summary report, which
covers achievement-related matters at PCSSD. NQ 5502 at 2-3. The
Court appreciates her work.
     So Ordered.
                                  ~.df:
                               D .P. Marshall Jr.
                               United States District Judge

                                  '1 /ke,L1t11, klA_ :.,o I 9
     UPDATE ON THE STATUS OF THE PULASKI COUNTY SPECIAL SCHOOL

           DISTRICT'S IMPLEMENTATION OF PLAN 2000 -ACHIEVEMENT

On July 18, 2019, Chief U.S. District Judge D. Price Marshall, Jr., directed the Court Expert to
issue written status reports on the remaining areas of the Pulaski County Special School
District's (PCSSD) desegregation plan (Plan 2000) that still remain under Court supervision.
(Doc 5502). This report is number five of eight.

                           ACHIEVEMENT (Plan 2000-Section M)

Note: When reporting racial data, in this case, there are only two categories: black and white.
There is no category for "Other"; all non-black individuals are reported as white.

PLAN PROVISION
The PCSSD shall implement the plans designed to improve student achievement, recommended
by Dr. Stephen Ross, and shall work with Dr. Ross in their implementation. (M.1, pg 6)

Background

On November 4, 1999, when the PCS SD presented its new desegregation plan, Plan 2000, for
court approval, the district inadvertently attached a draft copy of an education plan, which is
referred to as the "Ross Plan," The plan was authored by Dr. Steven M. Ross, a consultant from
the University of Memphis. *The plan consists of a series of activities and goals the district
would have to do in order to reduce disparities in achievement and discipline between black
students and white students. All of the goals of the Ross Plan have been imbedded in the
Findings Section.
*Discipline related actions are covered in Status Report #2: Update on the Pulaski County
Special School District's Implementation of Plan 2000- Discipline (Doc 5531).

Findings

•      FEPSI (Formative Evaluation Process for School Improvement), a school improvement
       plan developed by the Center for Research in Educational Policy (CREP), a consulting
       organization affiliated with the University of Memphis, is one of the tools the PCSSD
       uses to address achievement and discipline disparities in the district. The FEPSI process
       uses data collected from multiple sources, which may include a: climate inventory,
       teacher questionnaire, teacher focus group, and classroom observations. The district ships
       data to CREP for processing and analysis. CREP then prepares confidential reports of
       these data for each school to use in school improvement planning.
•      AVID (Advancement Via Individual Determination) is a nonprofit that partners with
       schools, providing professional development, resources, and on going support in their
       efforts to improve achievement and to address racial disparities with respect to discipline.
       A more detailed report on AVID can be found in the above referenced report, Doc 5531.
                                         ELEMENTARY

       Go Math is designed to increase higher order thinking skills.
       Journeys is a resource that supports comprehensive literacy, while continuing to place
       emphasis on wTiting across the curriculum.
       RISE and Phonics First are initiatives that are intended to increase the reading ability of
       all students
                                         SECONDARY

•      Science of Reading are initiatives that are intentional in nature to increase the reading
       ability of all students.
•      Project Lead The Way, in each middle school, prepares students for Science, Technology,
       Engineering and Mathematics (STEM) programming at district high schools.
•      The Charles W. Donaldson Scholars Academy is a collaboration with UALR and
       Philander Smith College to promote college readiness through ACT preparation sessions,
       mentoring, and providing scholarships to students.
•      Driven School of Opportunity is a blended program that provides high school students a
       personalized learning atmosphere where they can advance in subjects, stay on track, or
       receive support for the content they need.
•      Students have 24/7 online access to American College Test (ACT) preparation through
       Odysseyware, an online tool that is approved by the Arkansas Department of Education.
•      Mills and Maumelle High School were designated as Schools of Innovation at the
       completion of the 2018-2019 school year, and recognized state-wide at the Education
       Innovation Summit in September 2019.


                       ACT Aspire Results/Gap 2016/2019 (Proficiency)
According to PCSSD reports, from the spring of 2016 through the spring of 2019, the
achievement gaps between black and white students were as follows:
                       2016                                      2019
               rd                                          rd
       •      3 grade English: -10%                      3 grade English: -10%
       •      3rd grade Reading: -26%                    3rd grade Reading: - 17%
       •       rd
              3 grade Science: -23%                      3rd grade Science: -19%
       •      3 rd grade Math: -14%                      3rd grade Math: -19%


       •      4th grade English: -!4%                        4th grade English: -15%
       •      4th grade Reading: -18%                        4th grade Reading: -23%
       •      4th grade Science: -20%                        4th grade Science: -21 %
       •      4th grade Math: -19%                           4th grade Math: -25%

       •       Yb grade English: -12%                        5th grade English: -7%
       •       5th grade Reading: -16%                       5th grade Reading: -13%
       •       5th grade Science: -24%                       5th grade Science: -21%
       •       5th grade Math: -17%                          5th grade Math: -1 7%
        ACT Aspire Results/Gap 2016/2019 (Proficiency) (continued)

•      6th grade English: - 15%                   6th grade English: -18%
•      6 th grade Reading: -38%                   6th grade Reading: -23%
•      61h grade Science: -22%                    eh grade Science: -23%

•      6th grade Math: -16%                       6th grade Math: -23%

•      7th grade English: -14%                    7th grade English: -13%
•      7th grade Reading: -20%                    1" grade Reading: - t 2%
•      7 th grade Science: -21%                   71" grade Science: -19%
•      7th grade Math: -20%                       7th grade Math: -15%

•      8th grade English: -17%                    81" grade English: - 18%
•      8th grade Reading: -19%                    8th grade Reading: -23%
•      8th grade Science: -19%                    8th grade Science: -28%
•      8th grade Math: -23%                       8th grade Math: -23%

•      9th grade English: -12%                    9th grade English: -14%
•      9th grade Reading: -15%                    9th grade Reading: -13%
•      9'11 grade Science: -11 %                  91" grade Science: -14%
•      9 th grade Math: -9%                       9 th grade Math: -15%

•      10th grade English: - 23%                   1o th grade English: -22%
•      10th grade Reading: - 29%                   10th grade Reading: 21 %
•      10th grade Science: - 20%                   1oth grade Science: -18%
•      1Qth grade Math: -17%                       101" grade Math: -19%




The 20 16/2019 ACT gap for the junior class was 2.32/2.85

The 2016/2019 ACT gap for the senior class was 2.70/2.90
                                           COMMENTS

When comparing ACT Aspire results for 2016 and 2019, one can see that the gap in English
scores decreased in grades 5, 7, and l 0. Grades 4, 6, 8 and 9 had slight increases in the gap in that
subject, and grade 3 remained the same. With the exception of the 41h and 8th grades, the gap in
reading scores has nanowed at all other grade levels tested. The gap in science scores has
decreased for grades 3,5, 7 and 10. Except for the 8th grade, which saw a 9% increase, all other
grades had modest increases in the science gap. On the other hand, grades 3,4,6,9,and 10,
experienced increased gaps in math scores. Two grades (5 and 8) had no change, and 7th graders
closed the math gap by 2 points.

The stars of the Aspire tests in the PCSSD were the 5th and 7th grade students. At the 5th grade
level, except for math scores, which remained unchanged, the gap narrowed in all areas tested.
At the 7th grade level, the achievement gap narrowed in all areas tested. Unfortunately, 4th grade
students saw increases in achievement disparities in all subjects tested. The eighth grade had
increases in the achievement gap in all areas, except for math scores, which remained unchanged.
PCSSD administrators may want to investigate why the scores for 4th and 8th grade students were
so out of synch with the other grades, which showed a measure of success in narrowing the
achievement gap in several subjects.

As noted at the beginning of this report, the PCS SD has initiated several policies, programs, and
practices that target student achievement. With AVID serving as the umbrella for the many
interventions the district employs to address the myriad of things that impact student
achievement, closing the achievement gap now seems doable. Working together, school
personnel can now write "prescriptions" that can: target individual students and provide the
assistance they need; help teachers with classroom management techniques; mentor
inexperienced teachers and help them to develop their teaching skills. These antidotes can go a
long way to helping the PCSSD to achieve the goal of reducing the achievement gap.
